Exhibit 10.1

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

TAYLOR MORRISON HOME CORPORATION

AND

CERTAIN STOCKHOLDERS

DATED AS OF APRIL 9, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I EFFECTIVENESS

     2  

Section 1.1.

    

Effectiveness

     2  

ARTICLE II DEFINITIONS

     2  

Section 2.1.

    

Definitions

     2  

Section 2.2.

    

Other Interpretive Provisions

     7  

ARTICLE III REGISTRATION RIGHTS

     7  

Section 3.1.

    

Exchange Registration

     7  

Section 3.2.

    

Demand Registration

     8  

Section 3.3.

    

Shelf Registration

     10  

Section 3.4.

    

Piggyback Registration

     14  

Section 3.5.

    

Lock-Up Agreements

     15  

Section 3.6.

    

Registration Procedures

     15  

Section 3.7.

    

Underwritten Offerings

     22  

Section 3.8.

    

No Inconsistent Agreements; Additional Rights

     23  

Section 3.9.

    

Registration Expenses

     23  

Section 3.10.

    

Indemnification

     24  

Section 3.11.

    

Rules 144 and 144A and Regulation S

     27  

Section 3.12.

    

Existing Registration Statements

     27  

ARTICLE IV MISCELLANEOUS

     28  

Section 4.1.

    

Authority: Effect

     28  

Section 4.2.

    

Notices

     28  

Section 4.3.

    

Termination and Effect of Termination

     30  

Section 4.4.

    

Permitted Transferees

     31  

Section 4.5.

    

Remedies

     31  

Section 4.6.

    

Amendments

     31  

Section 4.7.

    

Governing Law

     31  

Section 4.8.

    

Consent to Jurisdiction

     31  

Section 4.9.

    

WAIVER OF JURY TRIAL

     32  

Section 4.10.

    

Merger; Binding Effect, Etc

     32  

Section 4.11.

    

Counterparts

     33  

Section 4.12

    

Severability

     33  

Section 4.13.

    

No Recourse

     33  

 

- i -



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of April 9, 2013,
is made by and among:

i. Taylor Morrison Home Corporation, a Delaware corporation (the “Company”);

ii. TPG TMM Holdings II, L.P., a Cayman Islands limited partnership (together
with its Permitted Transferees that become party hereto, the “TPG Investor”);

iii. OCM TMM Holdings II, L.P., a Cayman Islands limited partnership (together
with its Permitted Transferees that become party hereto, the “Oaktree Investor”
and, together with the TPG Investor, the “Principal Investors”);

iv. JHI Holding Limited Partnership, a British Columbia limited partnership (the
“JHI Investor”);

v. the individuals who execute the signature pages hereto under the heading
“Managers” (the “Managers”); and

vi. such other Persons, if any, that from time to time become party hereto as
holders of Registrable Securities pursuant to Section 4.4 in their capacity as
Permitted Transferees.

RECITALS

WHEREAS, on July 13, 2011, TMM Holdings Limited Partnership (“TMM”), Taylor
Morrison Holdings, Inc., Monarch Communities Inc. and certain limited partners
of TMM entered into a Registration Rights Agreement (the “Prior Agreement”);

WHEREAS, pursuant to a Reorganization Agreement dated the date hereof, the
Company has effected a series of reorganization transactions (the
“Reorganization Transactions”);

WHEREAS, after giving effect to the Reorganization Transactions, the Principal
Investors, the JHI Investor and the Managers own limited partnership interests
in TMM Holdings II Limited Partnership (“New TMM Units”) together with shares of
the Company’s Class B common stock, par value $0.00001 per share (the “Class B
Common Stock”), which, subject to certain restrictions, are exchangeable from
time to time at the option of the holder thereof for shares of the Company’s
Class A common stock, par value $0.00001 per share (the “Class A Common Stock”
and, together with the Class B Common Stock, the “Common Stock”) pursuant to an
Exchange Agreement dated the date hereof (the “Exchange Agreement”);

WHEREAS, on the date hereof, the Company has priced an initial public offering
of shares of its Class A Common Stock (the “IPO”) pursuant to an Underwriting
Agreement dated the date hereof (the “Underwriting Agreement”);

WHEREAS, on the date hereof, the Prior Agreement is being terminated by the
parties thereto; and



--------------------------------------------------------------------------------

WHEREAS, the parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements regarding registration
rights and certain other matters following the IPO.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

EFFECTIVENESS

Section 1.1. Effectiveness. This Agreement shall become effective upon the
closing of the IPO (the “Closing”).

ARTICLE II

DEFINITIONS

Section 2.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Board of Directors of the Company, after
consultation with outside counsel to the Company: (i) would be required to be
made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement, from and after its effective date, does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement; and (iii) the
Company has a bona fide business purpose for not disclosing publicly.

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of the TPG Investor or the
Oaktree Investor. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Class A Common Stock” shall have the meaning set forth in the Recitals.

 

- 2 -



--------------------------------------------------------------------------------

“Class B Common Stock” shall have the meaning set forth in the Recitals.

“Closing” shall have the meaning set forth in Section 1.1.

“Common Stock” shall have the meaning set forth in the Recitals.

“Demand Notice” shall have the meaning set forth in Section 3.2.3.

“Demand Registration” shall have the meaning set forth in Section 3.2.1(a).

“Demand Registration Request” shall have the meaning set forth in
Section 3.2.1(a).

“Demand Registration Statement” shall have the meaning set forth in
Section 3.2.1(c).

“Demand Suspension” shall have the meaning set forth in Section 3.2.6.

“Demanding Holder” means any Principal Investor that exercises a right to
request a Demand Registration pursuant to Section 3.2.

“Exchange” means the exchange of shares of Class B Common Stock together with
New TMM Units for shares of Class A Common Stock pursuant to the Exchange
Agreement.

“Exchange Agreement” shall have the meaning set forth in the Recitals.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Exchange Registration” shall have the meaning set forth in Section 3.1.1.

“Exchange Registration Statement” shall have the meaning set forth in
Section 3.1.1.

“FINRA” means the Financial Industry Regulatory Authority.

“Holders” means holders of Registrable Securities under this Agreement.

“IPO” shall have the meaning set forth in the Recitals.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Issuer Shares” means the shares of Common Stock or other equity securities of
the Company, and any securities into which such shares of Common Stock or other
equity securities shall have been changed or any securities resulting from any
reclassification or recapitalization of such shares of Common Stock or other
equity securities.

“JHI Investor” shall have the meaning set forth in the Preamble.

“Loss” shall have the meaning set forth in Section 3.10.1.

 

- 3 -



--------------------------------------------------------------------------------

“Manager” shall have the meaning set forth in the Preamble.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“New TMM Units” shall have the meaning set forth in the Recitals.

“Oaktree Investor” shall have the meaning set forth in the Preamble.

“Participation Conditions” shall have the meaning set forth in Section 3.3.5(b).

“Permitted Transferee” means (i) with respect to each Manager, any “Management
Permitted Transferee” as defined in the Limited Partnership Agreement of TMM
Holdings II Limited Partnership, (ii) with respect to any Principal Investor,
any Affiliate of such Principal Investor, (iii) with respect to the JHI
Investor, any Affiliate of the JHI Investor, and (iv) such other Persons as each
Principal Investor approves in writing.

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 3.4.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.4.1.

“Potential Takedown Participant” shall have the meaning set forth in
Section 3.3.5(b).

“Principal Investor Minimum” means, with respect to a Principal Investor, at
least 50% of the shares of Common Stock held by such Principal Investor as of
the closing of the transactions contemplated by the Underwriting Agreement and
the Put/Call Agreement, or, if neither such closing occurs prior to June 30,
2013, the Closing (as adjusted for any stock dividend or distribution, stock
split, reverse stock split, recapitalization, reclassification, reorganization,
stock exchange, subdivision, combination thereof or similar transaction).

“Principal Investors” or “Principal Investor” shall have the meaning set forth
in the Preamble.

“Prior Agreement” shall have the meaning set forth in the Recitals.

“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered pursuant to a Demand Registration or sold in a Public Offering, a
number of such shares equal to the aggregate number of Registrable Securities to
be registered in such Demand Registration or sold in such Public Offering
(excluding any shares to be registered or sold for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities held by such Holder, and the denominator of which is the
aggregate number of Registrable Securities held by all Holders requesting that
their Registrable Securities be registered in such Demand Registration or sold
in such Public Offering.

 

- 4 -



--------------------------------------------------------------------------------

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus,
and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

“Put/Call Agreement” means the Put/Call Agreement, dated as of the date hereof,
by and among TPG, Oaktree, TMM Holdings II Limited Partnership and the Company.

“Registrable Securities” means (i) all shares of Class A Common Stock that are
not then subject to vesting (but including shares that were at one time subject
to vesting to the extent they have vested), (ii) all shares of Class A Common
Stock issuable upon exercise, conversion or exchange of any option, warrant or
convertible security (including shares of Class A Common Stock issuable upon
Exchange) and (iii) all shares of Class A Common Stock directly or indirectly
issued or issuable with respect to the securities referred to in clauses (i) or
(ii) above by way of unit or stock dividend or unit or stock split, or in
connection with a combination of units or shares, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (w) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such Registration Statement, (x) such securities
shall have been Transferred to the public pursuant to Rule 144, (y) the
aggregate number of such securities held by the applicable holder and its
Affiliates is less than the number that would subject the distribution thereof
to any volume limitation or other restrictions on transfer under Rule 144 and
such holder is able to immediately distribute such securities publicly without
any restrictions on transfer (including without application of paragraphs (c),
(d), (e), (f) and (h) of Rule 144), or (z) such securities shall have ceased to
be outstanding. Notwithstanding the foregoing, (A) the Managers shall be deemed
not to hold any Registrable Securities at any time the Exchange Registration
Statement is effective and (B) the JHI Investor shall be deemed not to hold any
Registrable Securities following consummation of the first underwritten Public
Offering in which the JHI Investor is offered the opportunity to sell all of its
Registrable Securities or all of the Class B Common Stock and corresponding New
TMM Units held by it.

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Issuer Shares under a Registration Statement. The terms
“register”, “registered” and “registering” shall have correlative meanings.

“Registration Expenses” shall have the meaning set forth in Section 3.9.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments

 

- 5 -



--------------------------------------------------------------------------------

and supplements to such registration statement, including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement other than a registration statement
(and related Prospectus) filed on Form S-4 or Form S-8 or any successor form
thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Requisite Investor Approval” means the approval of (a) both Principal Investors
for so long as each Principal Investor and its Affiliates beneficially own in
the aggregate the Principal Investor Minimum, (b) to the extent only one
Principal Investor and its Affiliates beneficially own in the aggregate the
Principal Investor Minimum, such Principal Investor and (c) to the extent
neither of the Principal Investors together with its respective Affiliates
beneficially own in the aggregate the Principal Investor Minimum, holders of a
majority of the Issuer Shares; provided that, for purposes of this definition, a
Principal Investor shall be deemed to have approved an action to the extent that
such Principal Investor or its Affiliates holding a majority of the Issuer
Shares held by such Principal Investor and its Affiliates vote in favor of, or
provide their written consent to, such action.

“Reorganization Transactions” shall have the meaning set forth in the Recitals.

“Rule 144” means Rule 144 under the Securities Act (or any successor Rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shelf Period” shall have the meaning set forth in Section 3.3.3.

“Shelf Registration” shall have the meaning set forth in Section 3.3.1(a).

“Shelf Registration Notice” shall have the meaning set forth in Section 3.3.2.

“Shelf Registration Request” shall have the meaning set forth in
Section 3.3.1(a).

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.3.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.3.4.

“Shelf Takedown Notice” shall have the meaning set forth in Section 3.3.5(b).

“Shelf Takedown Request” shall have the meaning set forth in Section 3.3.5(a).

 

- 6 -



--------------------------------------------------------------------------------

“TPG Investor” shall have the meaning set forth in the Preamble.

“TMM” shall have the meaning set forth in the Recitals.

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition thereof, including the grant of an option or other right,
whether directly or indirectly, whether voluntarily, involuntarily, by operation
of law, pursuant to judicial process or otherwise. “Transferred” shall have a
correlative meaning.

“underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

“Underwritten Shelf Takedown” means an underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“Underwriting Agreement” shall have the meaning set forth in the Recitals.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 2.2. Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE III

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

 

- 7 -



--------------------------------------------------------------------------------

Section 3.1. Exchange Registration.

Section 3.1.1. Mandatory Exchange Registration. At such time as the Company
first becomes eligible to file a Registration Statement on Form S-3, the Company
shall as promptly as practicable file with the SEC and use reasonable best
efforts to cause to be promptly declared effective under the Securities Act a
Registration Statement (“Exchange Registration Statement”) for the Exchange of
all of the shares of Class B Common Stock together with all of the New TMM Units
held by the Managers for shares of Class A Common Stock. Such Registration
pursuant to this Section 3.1, including as amended, renewed or replaced as
provided herein, shall hereinafter be referred to as an “Exchange Registration.”

Section 3.1.2. Continued Effectiveness; Renewal and Replacement. The Company
shall use its reasonable best efforts to keep the Exchange Registration
Statement continuously effective under the Securities Act until the date as of
which no Manager holds Class B Common Stock or New TMM Units. In addition, the
Company shall promptly amend, renew or replace, as necessary, any Exchange
Registration Statement that shall have expired or otherwise been deemed unusable
and shall use its reasonable best efforts to keep such amended, renewed or
replaced Exchange Registration Statement continuously effective under the
Securities Act until the date as of which no Manager holds Class B Common Stock
or New TMM Units.

Section 3.1.3. Suspension of Registration. If the continued use of the Exchange
Registration Statement at any time would require the Company to make an Adverse
Disclosure or if the Company is not then eligible to file an Exchange
Registration Statement on Form S-3, the Company may, upon giving prompt written
notice of such action to the Managers, suspend use of the Exchange Registration
Statement; provided, however, that the Company shall not be permitted to
exercise such a suspension in the event of an Adverse Disclosure (i) more than
one time during any twelve (12)-month period, or (ii) for a period exceeding
thirty (30) days on any one occasion.

Section 3.2. Demand Registration.

Section 3.2.1. Request for Demand Registration.

 

  (a) Following the Effective Date, each of the Principal Investors shall have
the right to make a written request from time to time (a “Demand Registration
Request”) to the Company for Registration of all or part of the Registrable
Securities held by such Principal Investor. Any such Registration pursuant to a
Demand Registration Request shall hereinafter be referred to as a “Demand
Registration.”

 

  (b) Each Demand Registration Request shall specify (x) the kind and aggregate
amount of Registrable Securities to be registered, and (y) the intended method
or methods of disposition thereof.

 

  (c) Upon receipt of the Demand Registration Request, the Company shall as
promptly as practicable file a Registration Statement (a “Demand Registration
Statement”), as specified in the Demand Registration Request

 

- 8 -



--------------------------------------------------------------------------------

  for such Demand Registration, relating to such Demand Registration, and use
its reasonable best efforts to cause such Demand Registration Statement to be
promptly declared effective under the Securities Act.

Section 3.2.2. Limitation on Demand Registrations. The Company shall not be
obligated to take any action to effect any Demand Registration if a Demand
Registration was declared effective or an Underwritten Shelf Takedown was
consummated within the preceding ninety (90) days (unless otherwise consented to
by the Company’s Board of Directors).

Section 3.2.3. Demand Notice. Promptly upon receipt of a Demand Registration
Request pursuant to Section 3.2.1 (but in no event more than three (3) Business
Days thereafter), the Company shall deliver a written notice (a “Demand Notice”)
of any such Demand Registration Request to all other Holders and the Demand
Notice shall offer each such Holder the opportunity to include in the Demand
Registration that number of Registrable Securities as each such Holder may
request in writing. The Company shall include in the Demand Registration all
such Registrable Securities with respect to which the Company has received
written requests for inclusion therein within two (2) Business Days after the
date that the Demand Notice was delivered.

Section 3.2.4. Demand Withdrawal. A Demanding Holder and any other Holder that
has requested its Registrable Securities be included in a Demand Registration
pursuant to Section 3.2.3 may withdraw all or any portion of its Registrable
Securities included in a Demand Registration from such Demand Registration at
any time prior to the effectiveness of the applicable Demand Registration
Statement. Upon receipt of a notice to such effect from a Demanding Holder (or
if there is more than one Demanding Holder, from all such Demanding Holders)
with respect to all of the Registrable Securities included by such Demanding
Holder(s) in such Demand Registration, the Company shall cease all efforts to
secure effectiveness of the applicable Demand Registration Statement.

Section 3.2.5. Effective Registration. The Company shall use reasonable best
efforts to cause the Demand Registration Statement to become effective and
remain effective for not less than one hundred eighty (180) days (or such
shorter period as will terminate when all Registrable Securities covered by such
Demand Registration Statement have been sold or withdrawn), or, if such Demand
Registration Statement relates to an underwritten Public Offering, such longer
period as in the opinion of counsel for the underwriter or underwriters a
Prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer.

Section 3.2.6. Delay in Filing; Suspension of Registration. If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension (i) more than once during any
twelve (12)-month period or (ii) for a

 

- 9 -



--------------------------------------------------------------------------------

period exceeding thirty (30) days on any one occasion. In the case of a Demand
Suspension, the Holders agree to suspend use of the applicable Prospectus in
connection with any sale or purchase, or offer to sell or purchase, Registrable
Securities, upon receipt of the notice referred to above. The Company shall
immediately notify the Holders in writing upon the termination of any Demand
Suspension, amend or supplement the Prospectus, if necessary, so it does not
contain any untrue statement or omission and furnish to the Holders such numbers
of copies of the Prospectus as so amended or supplemented as the Holders may
reasonably request. The Company shall, if necessary, supplement or make
amendments to the Demand Registration Statement, if required by the registration
form used by the Company for the Demand Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder or as may reasonably be requested by the
Holders of a majority of Registrable Securities that are included in such Demand
Registration Statement.

Section 3.2.7. Priority of Securities Registered Pursuant to Demand
Registrations. If the managing underwriter or underwriters of a proposed
underwritten Public Offering of the Registrable Securities included in a Demand
Registration, advise the Company in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number that can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be in the case of any Demand
Registration (x) first, allocated to each Holder that has requested to
participate in such Demand Registration an amount equal to the lesser of (i) the
number of such Registrable Securities requested to be registered or sold by such
Holder, and (ii) a number of such shares equal to such Holder’s Pro Rata
Portion, and (y) second, and only if all the securities referred to in clause
(x) have been included, the number of other securities that, in the opinion of
such managing underwriter or underwriters can be sold without having such
adverse effect; provided, however, that Registrable Securities held by Managers
that were fully vested as of the Closing or held by the JHI Investor shall not
be subject to reduction pursuant to this Section 3.2.7 if requested to be
included in such Demand Registration by such Manager or the JHI Investor.

Section 3.2.8. Resale Rights. In the event that a Principal Investor requests to
participate in a Registration pursuant to this Section 3.2 in connection with a
distribution of Registrable Securities to its partners or members, the
Registration shall provide for resale by such partners or members, if requested
by such Principal Investor.

Section 3.3. Shelf Registration.

Section 3.3.1. Request for Shelf Registration.

 

  (a)

Upon the written request of any Principal Investor from time to time following
the Effective Date (a “Shelf Registration Request”), the Company shall promptly
file with the SEC a shelf Registration Statement pursuant to Rule 415 under the
Securities Act (“Shelf Registration

 

- 10 -



--------------------------------------------------------------------------------

  Statement”) relating to the offer and sale of Registrable Securities by any
Holders thereof from time to time in accordance with the methods of distribution
elected by such Holders and set forth in the Shelf Registration Statement and
the Company shall use its reasonable best efforts to cause such Shelf
Registration Statement to promptly become effective under the Securities Act.
Any such Registration pursuant to a Shelf Registration Request shall hereinafter
be referred to as a “Shelf Registration.”

 

  (b) If on the date of the Shelf Registration Request: (i) the Company is a
WKSI, then the Shelf Registration Request may request Registration of an
unspecified amount of Registrable Securities; and (ii) the Company is not a
WKSI, then the Shelf Registration Request shall specify the aggregate amount of
Registrable Securities to be registered. The Company shall provide to the
Principal Investors the information necessary to determine the Company’s status
as a WKSI upon request.

Section 3.3.2. Shelf Registration Notice. Promptly upon receipt of a Shelf
Registration Request (but in no event more than three (3) Business Days
thereafter), the Company shall deliver a written notice (a “Shelf Registration
Notice”) of any such request to all other Holders, which notice shall specify,
if applicable, the amount of Registrable Securities to be registered, and the
Shelf Registration Notice shall offer each such Holder the opportunity to
include in the Shelf Registration that number of Registrable Securities as each
such Holder may request in writing. The Company shall include in such Shelf
Registration all such Registrable Securities with respect to which the Company
has received written requests for inclusion therein within two (2) Business Days
after the date that the Shelf Registration Notice has been delivered.

Section 3.3.3. Continued Effectiveness. The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by Holders until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(a)(3) of the Securities Act and Rule 174 thereunder); and (ii) the
date as of which no Holder holds Registrable Securities (such period of
effectiveness, the “Shelf Period”). Subject to Section 3.3.4, the Company shall
be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Holders of the Registrable Securities covered thereby not being able to offer
and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law.

Section 3.3.4. Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Holders, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”);

 

- 11 -



--------------------------------------------------------------------------------

provided, however, that the Company shall not be permitted to exercise a Shelf
Suspension (i) more than one time during any twelve (12)-month period, or
(ii) for a period exceeding thirty (30) days on any one occasion. In the case of
a Shelf Suspension, the Holders agree to suspend use of the applicable
Prospectus and in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above.
The Company shall immediately notify the Holders in writing upon the termination
of any Shelf Suspension, amend or supplement the Prospectus, if necessary, so it
does not contain any untrue statement or omission and furnish to the Holders
such numbers of copies of the Prospectus as so amended or supplemented as the
Holders may reasonably request. The Company shall, if necessary, supplement or
make amendments to the Shelf Registration Statement, if required by the
registration form used by the Company for the Shelf Registration Statement or by
the instructions applicable to such registration form or by the Securities Act
or the rules or regulations promulgated thereunder or as may reasonably be
requested by any one of the Principal Investors.

Section 3.3.5. Shelf Takedown.

 

  (a) At any time during which the Company has an effective Shelf Registration
Statement with respect to a Principal Investor’s Registrable Securities, by
notice to the Company specifying the intended method or methods of disposition
thereof, such Principal Investor may make a written request (a “Shelf Takedown
Request”) to the Company to effect a Public Offering, including an Underwritten
Shelf Takedown, of all or a portion of such Holder’s Registrable Securities that
are covered by such Shelf Registration Statement, and as soon as practicable the
Company shall amend or supplement the Shelf Registration Statement for such
purpose.

 

  (b) Promptly upon receipt of a Shelf Takedown Request (but in no event more
than three (3) Business Days thereafter) for any Underwritten Shelf Takedown,
the Company shall deliver a notice (a “Shelf Takedown Notice”) to each other
Holder with Registrable Securities covered by the applicable Registration
Statement, or to all other Holders if such Registration Statement is
undesignated (each a “Potential Takedown Participant”). The Shelf Takedown
Notice shall offer each such Potential Takedown Participant the opportunity to
include in any Underwritten Shelf Takedown that number of Registrable Securities
as each such Potential Takedown Participant may request in writing. The Company
shall include in the Underwritten Shelf Takedown all such Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within two (2) Business Days after the date that the Shelf Takedown
Notice has been delivered. Any Potential Takedown Participant’s request to
participate in an Underwritten Shelf Takedown shall be binding on the Potential
Takedown Participant; provided that each such Potential Takedown Participant
that elects to participate may condition its participation on the Underwritten
Shelf Takedown being completed within ten (10) Business Days of its acceptance
at a price per share (after giving effect to any underwriters’

 

- 12 -



--------------------------------------------------------------------------------

  discounts or commissions) to such Potential Takedown Participant of not less
than ninety-two percent (92%) of the closing price for the shares on their
principal trading market on the Business Day immediately prior to such Potential
Takedown Participant’s election to participate (the “Participation Conditions”).
Notwithstanding the delivery of any Shelf Takedown Notice, but subject to the
Participation Conditions (to the extent applicable), all determinations as to
whether to complete any Underwritten Shelf Takedown and as to the timing,
manner, price and other terms of any Underwritten Shelf Takedown contemplated by
this Section 3.3.5 shall be determined by the initiating Principal Investor(s);
provided that if such Underwritten Shelf Takedown is to be completed and subject
to the Participation Conditions (to the extent applicable), each Potential
Takedown Participant’s Pro Rata Portion shall be included in such Underwritten
Shelf Takedown if such Potential Takedown Participant has complied with the
requirements set forth in this Section 3.3.5.

 

  (c) The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if a Demand Registration or an Underwritten Shelf
Takedown was consummated within the preceding ninety (90) days (unless otherwise
consented to by the Company’s Board of Directors).

Section 3.3.6. Priority of Securities Sold Pursuant to Shelf Takedowns. If the
managing underwriter or underwriters of a proposed Underwritten Shelf Takedown
pursuant to Section 3.3.5 advise the Company in writing that, in its or their
opinion, the number of securities requested to be included in the proposed
Underwritten Shelf Takedown exceeds the number that can be sold in such
Underwritten Shelf Takedown without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the number of Registrable Securities to be
included in such offering shall be (x) first, allocated to each Holder that has
requested to participate in such Underwritten Shelf Takedown an amount equal to
the lesser of (i) the number of such Registrable Securities requested to be
registered or sold by such Holder, and (ii) a number of such shares equal to
such Holder’s Pro Rata Portion, and (y) second, and only if all the securities
referred to in clause (x) have been included, the number of other securities
that, in the opinion of such managing underwriter or underwriters can be sold
without having such adverse effect; provided, however, that Registrable
Securities held by Managers that were fully vested as of the Closing or held by
the JHI Investor shall not be subject to reduction pursuant to this
Section 3.3.6 if requested to be included in such Underwritten Shelf Takedown by
such Manager or the JHI Investor.

Section 3.3.7. Resale Rights. In the event that a Principal Investor elects to
request a Registration pursuant to this Section 3.3 in connection with a
distribution of Registrable Securities to its partners or members, the
Registration shall provide for resale by such partners or members, if requested
by such Principal Investor.

 

- 13 -



--------------------------------------------------------------------------------

Section 3.4. Piggyback Registration.

Section 3.4.1. Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of any other Persons (other than (i) a Registration under Sections
3.1, 3.2 or 3.3, (ii) a Registration on Form S-4 or Form S-8 or any successor
form to such Forms or (iii) a Registration of securities solely relating to an
offering and sale to employees or directors of the Company or its subsidiaries
pursuant to any employee stock plan or other employee benefit plan arrangement),
then, as soon as practicable (but in no event less than ten (10) Business Days
prior to the proposed date of filing of such Registration Statement or, in the
case of any such Public Offering, the anticipated pricing or trade date), the
Company shall give written notice (a “Piggyback Notice”) of such proposed filing
or Public Offering to all Holders, and such Piggyback Notice shall offer the
Holders the opportunity to register under such Registration Statement, or to
sell in such Public Offering, such number of Registrable Securities as each such
Holder may request in writing (a “Piggyback Registration”). Subject to
Section 3.4.2, the Company shall include in such Registration Statement or in
such Public Offering as applicable, all such Registrable Securities that are
requested to be included therein within two (2) Business Days after the receipt
by such Holder of any such notice; provided, however, that if at any time after
giving written notice of its intention to register or sell any securities and
prior to the effective date of the Registration Statement filed in connection
with such Registration, or the pricing or trade date of such Public Offering,
the Company shall determine for any reason not to register or sell or to delay
Registration or the sale of such securities, the Company shall give written
notice of such determination to each Holder and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities in connection with such Registration
or Public Offering (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of any
Holders entitled to request that such Registration or sale be effected as a
Demand Registration under Section 3.2 or an Underwritten Shelf Takedown under
Section 3.3, as the case may be, and (ii) in the case of a determination to
delay Registration or sale, in the absence of a request for a Demand
Registration or an Underwritten Shelf Takedown, as the case may be, shall be
permitted to delay registering or selling any Registrable Securities, for the
same period as the delay in registering or selling such other securities. If the
offering pursuant to such Registration Statement or Public Offering is to be
underwritten, then each Holder making a request for a Piggyback Registration
pursuant to this Section 3.4.1 shall, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such underwritten offering. If the offering pursuant
to such Registration Statement or Public Offering is to be on any other basis,
then each Holder making a request for a Piggyback Registration pursuant to this
Section 3.4.1 shall, and the Company shall make such arrangements so that each
such Holder may, participate in such offering on such basis. Any Holder shall
have the right to withdraw all or part of its request for inclusion of its
Registrable Securities in a Piggyback Registration by giving written notice to
the Company of its request to withdraw; provided that such request must be made
in writing prior to the effectiveness of such Registration Statement or, in the
case of a Public Offering, at least two (2) Business Days prior to the earlier
of the anticipated filing of the “red herring” Prospectus, if applicable, and
the anticipated pricing or trade date.

 

- 14 -



--------------------------------------------------------------------------------

Section 3.4.2. Priority of Piggyback Registration. If the managing underwriter
or underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the participating Holders in
writing that, in its or their opinion, the number of securities that such
Holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, one hundred percent
(100%) of the securities that the Company or (subject to Section 3.8) any Person
(other than a Holder) exercising a contractual right to demand Registration, as
the case may be, proposes to sell, and (ii) second, and only if all the
securities referred to in clause (i) have been included, the number of
Registrable Securities that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect, with such number
to be allocated among the Holders that have requested to participate in such
Registration based on an amount equal to the lesser of (i) the number of such
Registrable Securities requested to be sold by such Holder, and (ii) a number of
such shares equal to such Holder’s Pro Rata Portion and (iii) third, and only if
all of the Registrable Securities referred to in clause (ii) have been included
in such Registration, any other securities eligible for inclusion in such
Registration.

Section 3.4.3. No Effect on Other Registrations. No Registration of Registrable
Securities effected pursuant to a request under this Section 3.4 shall be deemed
to have been effected pursuant to Sections 3.2 and 3.3 or shall relieve the
Company of its obligations under Sections 3.2 and 3.3.

Section 3.5. Lock-Up Agreements. In connection with each Registration or sale of
Registrable Securities pursuant to Section 3.2 or 3.3 conducted as an
underwritten Public Offering, each Holder agrees, if requested, to become bound
by and to execute and deliver such lock-up agreement with the underwriter(s) of
such Public Offering restricting such Holder’s right to (a) Transfer, directly
or indirectly, any Registrable Securities or (b) enter into any swap or other
arrangement that transfers to another any of the economic consequences of
ownership of Registrable Securities, as is entered into by any Principal
Investor with the underwriter(s) of such Public Offering; provided, however,
that no Holder shall be required to enter into a lock-up agreement covering a
period of greater than 90 days after the date of the final Prospectus relating
to such offering or such longer period as is agreed to by each of the Principal
Investors. Notwithstanding the foregoing, such lock-up agreement shall not apply
to (i) distributions-in-kind to a Principal Investor’s partners or members;
(ii) Transfers to Affiliates, but only if such Affiliates agree to be bound by
the restrictions herein; or (iii) Transfers to Permitted Transferees of such
Holder in accordance with the terms of this Agreement.

Section 3.6. Registration Procedures.

Section 3.6.1. Requirements. In connection with the Company’s obligations under
Sections 3.1, 3.2, 3.3 and 3.4, the Company shall use its reasonable best
efforts to

 

- 15 -



--------------------------------------------------------------------------------

effect such Registration and to permit the sale of such Registrable Securities
in accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

 

  (a) prepare the required Registration Statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and, before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, (x) furnish to the underwriters, if any, and to the Holders
of the Registrable Securities covered by such Registration Statement, copies of
all documents prepared to be filed, which documents shall be subject to the
review of such underwriters and such Holders and their respective counsel,
(y) make such changes in such documents concerning the Holders prior to the
filing thereof as such Holders, or their counsel, may reasonably request and
(z) except in the case of a Registration under Section 3.4, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which any participating Principal Investor, or the underwriters, if any, shall
reasonably object;

 

  (b) prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by any Principal Investor with Registrable
Securities covered by such Registration Statement, (y) reasonably requested by
any participating Holder (to the extent such request relates to information
relating to such Holder), or (z) necessary to keep such Registration Statement
effective for the period of time required by this Agreement, and comply with
provisions of the applicable securities laws with respect to the sale or other
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended method or methods of disposition by the
sellers thereof set forth in such Registration Statement;

 

  (c) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such notice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement
thereto has been filed, (b) of any written comments by the SEC, or any request
by the SEC or other federal or state governmental authority for amendments or
supplements to such Registration Statement or such Prospectus, or for additional
information (whether before or after the effective date of the Registration
Statement) or any other correspondence with the SEC relating to, or which may
affect, the Registration, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the

 

- 16 -



--------------------------------------------------------------------------------

  use of any preliminary or final Prospectus or the initiation or threatening of
any proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

  (d) promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement or Prospectus in order
to comply with the Securities Act and, as promptly as reasonably practicable
thereafter, prepare and file with the SEC, and furnish without charge to the
selling Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement or Prospectus, which
shall correct such misstatement or omission or effect such compliance;

 

  (e) to the extent the Company is eligible under the relevant provisions of
Rule 430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner by identifying the
initial offering of the securities to the Holders) in order to ensure that the
Holders may be added to such Shelf Registration Statement at a later time
through the filing of a Prospectus supplement rather than a post-effective
amendment;

 

  (f) use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus;

 

  (g) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the Holders of a majority of Registrable
Securities being sold agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities; and make all

 

- 17 -



--------------------------------------------------------------------------------

  required filings of such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment as soon as reasonably practicable after being
notified of the matters to be incorporated in such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment;

 

  (h) furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

 

  (i) deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by each of the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto);

 

  (j) on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the selling Holders, the managing underwriter or underwriters, if
any, and their respective counsel, in connection with the Registration or
qualification of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction as any such
selling Holder or managing underwriter or underwriters, if any, or their
respective counsel reasonably request in writing and do any and all other acts
or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Section 3.2 or
Section 3.3, as applicable, provided that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject;

 

  (k) cooperate with the selling Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

 

- 18 -



--------------------------------------------------------------------------------

  (l) use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

 

  (m) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company (in the case of a Registration Statement);

 

  (n) make such representations and warranties to the Holders being registered,
and the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in public offerings similar to the offering then
being undertaken;

 

  (o) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any participating
Principal Investor or the managing underwriter or underwriters, if any,
reasonably request in order to expedite or facilitate the Registration and
disposition of such Registrable Securities;

 

  (p) obtain for delivery to the Holders being registered and to the underwriter
or underwriters, if any, an opinion or opinions from counsel for the Company
dated the most recent effective date of the Registration Statement or, in the
event of an underwritten Public Offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, which opinions
shall be reasonably satisfactory to such Holders or underwriters, as the case
may be, and their respective counsel;

 

  (q) in the case of an underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
included in such Registration or sale, a comfort letter from the Company’s
independent certified public accountants or independent auditors (and, if
necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

 

  (r) cooperate with each seller of Registrable Securities and each underwriter,
if any, participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

 

- 19 -



--------------------------------------------------------------------------------

  (s) use its reasonable best efforts to comply with all applicable securities
laws and, if a Registration Statement was filed, make available to its security
holders, as soon as reasonably practicable, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder;

 

  (t) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

 

  (u) use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Company’s equity securities are then listed or quoted and on
each inter-dealer quotation system on which any of the Company’s equity
securities are then quoted.

 

  (v) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the majority
of the Holders covered by the applicable Registration Statement, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by such Holders or any such underwriter, all pertinent financial and other
records and pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection with such
Registration Statement; provided, however, that any such Person gaining access
to information regarding the Company pursuant to this Section 3.6.1(v) shall
agree to hold in strict confidence and shall not make any disclosure or use any
information regarding the Company that the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless
(a) the release of such information is requested or required (by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process), (b) disclosure of such information, in the opinion
of counsel to such Person, is otherwise required by law, (c) such information is
or becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (d) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (e) such information is independently developed by such Person;

 

- 20 -



--------------------------------------------------------------------------------

  (w) in the case of a marketed Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

 

  (x) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

 

  (y) take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

  (z) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.6.2. Company Information Requests. The Company may require each seller
of Registrable Securities as to which any Registration or sale is being effected
to furnish to the Company such information regarding the distribution of such
securities and such other information relating to such Holder and its ownership
of Registrable Securities as the Company may from time to time reasonably
request in writing and the Company may exclude from such Registration or sale
the Registrable Securities of any such Holder who unreasonably fails to furnish
such information within a reasonable time after receiving such request. Each
Holder agrees to furnish such information to the Company and to cooperate with
the Company as reasonably necessary to enable the Company to comply with the
provisions of this Agreement.

Section 3.6.3. Discontinuing Registration. Each Holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 3.6.1(d), such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3.6.1(d), or until such Holder is advised in writing by
the Company that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated by
reference in the Prospectus, or any amendments or supplements thereto, and if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the period

 

- 21 -



--------------------------------------------------------------------------------

during which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus
contemplated by Section 3.6.1(d) or is advised in writing by the Company that
the use of the Prospectus may be resumed.

Section 3.7. Underwritten Offerings.

Section 3.7.1. Shelf and Demand Registrations. If requested by the underwriters
for any underwritten Public Offering, pursuant to a Registration or sale under
Sections 3.2 or 3.3, the Company shall enter into an underwriting agreement with
such underwriters, such agreement to be reasonably satisfactory in substance and
form to each of the Company, each Principal Investor seeking to participate in
such offering and the underwriters, and to contain such representations and
warranties by the Company and such other terms as are generally prevailing in
agreements of that type, including indemnities no less favorable to the
recipient thereof than those provided in Section 3.10. The Holders of the
Registrable Securities proposed to be distributed by such underwriters shall
cooperate with the Company in the negotiation of the underwriting agreement and
shall give consideration to the reasonable suggestions of the Company regarding
the form thereof. Such Holders to be distributed by such underwriters shall be
parties to such underwriting agreement, which underwriting agreement shall:
(i) contain such representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such Holders as are
customarily made by issuers to selling stockholders in public offerings similar
to the applicable offering; and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such Holders.
Any such Holder shall not be required to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities, such Holder’s intended method of
distribution and any other representations required to be made by the Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such offering.

Section 3.7.2. Piggyback Registrations. If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by
Section 3.4 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 3.4 and, subject to the provisions of Section 3.4.2, use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration or sale all the
Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration or sale. The Holders of Registrable Securities to be distributed by
such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters, which underwriting agreement shall (i) contain
such representations and warranties by, and the other agreements on the part of,
the Company to and for the benefit of such Holders as

 

- 22 -



--------------------------------------------------------------------------------

are customarily made by issuers to selling stockholders in secondary public
offerings and (ii) provide that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also shall be
conditions precedent to the obligations of such Holders. Any such Holder shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters other than representations, warranties or
agreements regarding such Holder, such Holder’s title to the Registrable
Securities and such Holder’s intended method of distribution or any other
representations required to be made by the Holder under applicable law, and the
aggregate amount of the liability of such Holder shall not exceed such Holder’s
net proceeds from such offering.

Section 3.7.3. Participation in Underwritten Registrations. Subject to the
provisions of Section 3.7.1 and Section 3.7.2 above, no Person may participate
in any underwritten Public Offering, hereunder unless such Person (i) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

Section 3.7.4. Selection of Underwriters. In the case of an underwritten Public
Offering, under Sections 3.2 or 3.3, the managing underwriter or underwriters to
administer the offering shall be determined by the initiating Principal
Investor(s); provided that such underwriter or underwriters shall be reasonably
acceptable to the Company.

Section 3.8. No Inconsistent Agreements; Additional Rights. Neither the Company
nor any of its subsidiaries shall hereafter enter into, and neither the Company
nor any of its subsidiaries is currently a party to, any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders by
this Agreement. Without Requisite Investor Approval, neither the Company nor any
of its subsidiaries shall enter into any agreement granting registration or
similar rights to any Person, and the Company hereby represents and warrants
that, as of the date hereof, no registration or similar rights have been granted
to any other Person other than pursuant to this Agreement.

Section 3.9. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so

 

- 23 -



--------------------------------------------------------------------------------

desires or the underwriters so require in accordance with then-customary
underwriting practice, (vi) all fees and expenses incurred in connection with
the listing of the Registrable Securities on any securities exchange or
quotation of the Registrable Securities on any inter-dealer quotation system,
(vii) all applicable rating agency fees with respect to the Registrable
Securities, (viii) all reasonable fees and disbursements of legal counsel for
each Principal Investor and the JHI Investor to the extent that they participate
in such Registration or sale, (ix) all fees and expenses of accountants selected
by the Holders of a majority of the Registrable Securities being registered,
(x) any reasonable fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, (xi) all fees and expenses incurred in
connection with the distribution or Transfer of Registrable Securities to or by
a Holder or its Permitted Transferees in connection with a Public Offering,
(xii) all fees and expenses of any special experts or other Persons retained by
the Company in connection with any Registration or sale, (xiii) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties) and (xiv) all expenses
related to the “road-show” for any underwritten Public Offering (including the
reasonable out-of-pocket expenses of the Principal Investors), including all
travel, meals and lodging. All such expenses are referred to herein as
“Registration Expenses”. The Company shall not be required to pay any fees and
disbursements to underwriters not customarily paid by the issuers of securities
in an offering similar to the applicable offering, including underwriting
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities.

Section 3.10. Indemnification.

Section 3.10.1. Indemnification by the Company. The Company shall indemnify and
hold harmless, to the full extent permitted by law, each Holder, each
shareholder, member, limited or general partner thereof, each shareholder,
member, limited or general partner of each such shareholder, member, limited or
general partner, each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement under which such Registrable Securities are
registered or sold under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein) or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including any report and other document filed under the Exchange
Act, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or (iii) any violation
or alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation applicable to the Company or any
of its subsidiaries and relating to action or inaction in connection with any
such registration, disclosure document or other document or report; provided,
that no selling Holder shall be entitled to indemnification pursuant to this
Section 3.10.1 in respect of

 

- 24 -



--------------------------------------------------------------------------------

any untrue statement or omission contained in any information furnished in
writing by such selling Holder to the Company specifically for inclusion in a
Registration Statement that has not been corrected in a subsequent writing prior
to or concurrently with the sale of the Registrable Securities to the Person
asserting the claim. This indemnity shall be in addition to any liability the
Company may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive the Transfer of such securities by such
Holder. The Company shall also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
indemnified parties.

Section 3.10.2. Indemnification by the Selling Holders. Each selling Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by such selling Holder to the
Company specifically for inclusion in such Registration Statement and has not
been corrected in a subsequent writing prior to or concurrently with the sale of
the Registrable Securities to the Person asserting the claim. In no event shall
the liability of any selling Holder hereunder be greater in amount than the
dollar amount of the net proceeds received by such Holder under the sale of
Registrable Securities giving rise to such indemnification obligation less any
amounts paid by such Holder pursuant to Section 3.10.4 and any amounts paid by
such Holder as a result of liabilities incurred under the underwriting
agreement, if any, related to such sale. The Company shall be entitled to
receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as provided above (with appropriate modification) with respect
to information furnished in writing by such Persons specifically for inclusion
in any Prospectus or Registration Statement.

Section 3.10.3. Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified

 

- 25 -



--------------------------------------------------------------------------------

party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (i) the indemnifying party has agreed in
writing to pay such fees or expenses, (ii) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after
receipt of notice of such claim from the Person entitled to indemnification
hereunder and employ counsel reasonably satisfactory to such Person, (iii) the
indemnified party has reasonably concluded (based upon advice of its counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, or (iv) in the reasonable judgment of any such Person (based upon advice
of its counsel) a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If the indemnifying party assumes the defense, the indemnifying
party shall not have the right to settle such action without the consent of the
indemnified party. No indemnifying party shall consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
without the prior written consent of such indemnified party. If such defense is
not assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent, but such consent may not be unreasonably withheld. It is understood
that the indemnifying party or parties shall not, except as specifically set
forth in this Section 3.10.3, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on the advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

Section 3.10.4. Contribution. If for any reason the indemnification provided for
in Section 3.10.1 and Section 3.10.2 is unavailable to an indemnified party
(other than as a result of exceptions contained in Section 3.10.1 and
Section 3.10.2) or insufficient in respect of any Losses referred to therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Loss in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party or parties on the other hand in connection with
the acts, statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and

 

- 26 -



--------------------------------------------------------------------------------

the indemnified party on the other hand shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The parties hereto agree that
it would not be just or equitable if contribution pursuant to this
Section 3.10.4 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 3.10.4. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 3.10.1 and 3.10.2 shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 3.10.4, in connection with any Registration Statement
filed by the Company, a selling Holder shall not be required to contribute any
amount in excess of the dollar amount of the net proceeds received by such
holder under the sale of Registrable Securities giving rise to such contribution
obligation less any amounts paid by such Holder pursuant to Section 3.10.2 and
any amounts paid by such Holder as a result of liabilities incurred under the
underwriting agreement, if any, related to such sale. If indemnification is
available under this Section 3.10, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 3.10.1 and 3.10.2
hereof without regard to the provisions of this Section 3.10.4. The remedies
provided for in this Section 3.10 are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any indemnified party at
law or in equity.

Section 3.11. Rules 144 and 144A and Regulation S. The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Holder,
make publicly available such necessary information for so long as necessary to
permit sales that would otherwise be permitted by this Agreement pursuant to
Rule 144, Rule 144A or Regulation S under the Securities Act, as such Rules may
be amended from time to time or any similar rule or regulation hereafter adopted
by the SEC), and it will take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rules 144, 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

Section 3.12. Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Holders, a Registration Statement that

 

- 27 -



--------------------------------------------------------------------------------

previously has been filed with the SEC or become effective, as the case may be,
as the relevant Registration Statement for purposes of satisfying such
obligation, and all references to any such obligation shall be construed
accordingly; provided that such previously filed Registration Statement may be
amended or, subject to applicable securities laws, supplemented to add the
number of Registrable Securities, and, to the extent necessary, to identify as
selling stockholders those Holders demanding the filing of a Registration
Statement pursuant to the terms of this Agreement. To the extent this Agreement
refers to the filing or effectiveness of other Registration Statements, by or at
a specified time and the Company has, in lieu of then filing such Registration
Statements or having such Registration Statements become effective, designated a
previously filed or effective Registration Statement as the relevant
Registration Statement for such purposes, in accordance with the preceding
sentence, such references shall be construed to refer to such designated
Registration Statement, as amended.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Authority: Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.

Section 4.2. Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

If to the Company to:

 

Taylor Morrison Home Corporation

4900 North Scottsdale Road, Suite 2000

Scottsdale, AZ 85251

Attention:    Darrell Sherman,    Vice President and General Counsel Facsimile:
   (866) 390-2612 E-mail:    dsherman@taylormorrison.com

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention:    John C. Kennedy    Lawrence G. Wee Facsimile:    (212) 757-3990
E-mail:    jkennedy@paulweiss.com    lwee@paulweiss.com

 

- 28 -



--------------------------------------------------------------------------------

If to the TPG Investor to:

 

TPG Global, LLC 301 Commerce Street, Suite 3300 Fort Worth, TX 76102 Attention:
   Ronald Cami Facsimile:    (415) 743-1501 E-mail:rcami@tpg.com

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP The Prudential Tower 800 Boylston Street Boston, Massachusetts
02199 Attention:    Alfred O. Rose    Julie H. Jones Facsimile:    (617)
951-7050 E-mail:    alfred.rose@ropesgray.com    julie.jones@ropesgray.com

If to the Oaktree Investor, to:

 

Oaktree Capital Management, L.P.

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Attention:    Kenneth Liang Facsimile:    (213) 830-6293 E-mail:   
kliang@oaktreecapital.com

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP 919 Third Avenue New York, NY 10022 Attention:   
George E.B. Maguire    Jasmine Ball Facsimile:    (212) 909-6836 E-mail:   
gebmaguire@debevoise.com    jball@debevoise.com

 

- 29 -



--------------------------------------------------------------------------------

If to the JHI Investor, to:

 

JHI Holdings Limited Partnership c/o JHI Advisory Inc. Suite 3260 - 666 Burrard
Street Vancouver, British Columbia Canada V6C 2X8 Attention:    G. Gail Edwards
Facsimile:    (604) 648-6685 E-mail:    gedwards@jhinvest.com

with a copy (which shall not constitute notice) to:

 

McCarthy Tétrault LLP 1300 - 777 Dunsmuir Street Vancouver, British Columbia
Canada V7Y 1K2 Attention:    Cameron Belsher Facsimile:    (604) 622-5674
E-mail:    cbelsher@mccarthy.ca

If to any Manager, to:

 

c/o Taylor Morrison Home Corporation 900 North Scottsdale Road, Suite 2000
Scottsdale, AZ 85251 Attention:    Darrell Sherman,    Vice President and
General Counsel Facsimile:    (866) 390-2612 E-mail:   
dsherman@taylormorrison.com

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

Section 4.3. Termination and Effect of Termination. This Agreement shall
terminate upon the date on which no Holder holds any Registrable Securities,
except for the provisions of Sections 3.10 and 3.11, which shall survive any
such termination. No termination under this Agreement shall relieve any Person
of liability for breach prior to termination. In the event this Agreement is
terminated, each Person entitled to indemnification rights pursuant to
Section 3.10 hereof shall retain such indemnification rights with respect to any
matter that (i) may be an indemnified liability thereunder and (ii) occurred
prior to such termination.

 

- 30 -



--------------------------------------------------------------------------------

Section 4.4. Permitted Transferees. The rights of a Holder hereunder may be
assigned (but only with all related obligations as set forth below) in
connection with a Transfer of New TMM Units, shares of Class B Common Stock or
Registrable Securities effected in accordance with the terms of the Limited
Partnership Agreement of TMM Holdings II Limited Partnership and this Agreement
to a Permitted Transferee of that Holder. Without prejudice to any other or
similar conditions imposed hereunder with respect to any such Transfer, no
assignment permitted under the terms of this Section 4.4 will be effective
unless the Permitted Transferee to which the assignment is being made, if not a
Holder, has delivered to the Company a written acknowledgment and agreement in
form and substance reasonably satisfactory to the Company that the Permitted
Transferee will be bound by, and will be a party to, this Agreement. A Permitted
Transferee to whom rights are transferred pursuant to this Section 4.4 may not
again transfer those rights to any other Permitted Transferee, other than as
provided in this Section 4.4.

Section 4.5. Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.

Section 4.6. Amendments. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and the Principal Investors; provided, however, that any amendment,
modification, extension or termination that disproportionately and adversely
affects any of the Managers shall require the prior written consent of the chief
executive officer of the Company and any amendment, modification, extension or
termination that disproportionately and adversely affects the JHI Investor shall
require the prior written consent of the JHI Investor. Each such amendment,
modification, extension or termination shall be binding upon each party hereto
and each Other Holder. In addition, each party hereto may waive any right
hereunder by an instrument in writing signed by such party.

Section 4.7. Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 4.8. Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts

 

- 31 -



--------------------------------------------------------------------------------

sitting in the State of New York for the purpose of any action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof, (ii) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, and agrees not to allow any of its
subsidiaries to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such proceeding brought in one of the above-named courts is
improper, or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court and (iii) hereby agrees not to commence or
maintain any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof or thereof other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation to any court other than one of the above-named
courts whether on the grounds of inconvenient forum or otherwise.
Notwithstanding the foregoing, to the extent that any party hereto is or becomes
a party in any litigation in connection with which it may assert indemnification
rights set forth in this Agreement, the court in which such litigation is being
heard shall be deemed to be included in clause (i) above. Notwithstanding the
foregoing, any party to this Agreement may commence and maintain an action to
enforce a judgment of any of the above-named courts in any court of competent
jurisdiction. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by New York law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 4.2 hereof is reasonably calculated to
give actual notice.

Section 4.9. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

Section 4.10. Merger; Binding Effect, Etc. This Agreement (along with the
Exchange Agreement) constitutes the entire agreement of the parties with respect
to its subject matter, supersedes all prior or contemporaneous oral or written
agreements or discussions with respect to such subject matter, and shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as

 

- 32 -



--------------------------------------------------------------------------------

otherwise expressly provided herein, no Holder or other party hereto may assign
any of its respective rights or delegate any of its respective obligations under
this Agreement without the prior written consent of the other parties hereto,
and any attempted assignment or delegation in violation of the foregoing shall
be null and void.

Section 4.11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

Section 4.12. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

Section 4.13. No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Holder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Holder or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder or any current or future member of any Holder or any
current or future director, officer, employee, partner or member of any Holder
or of any Affiliate or assignee thereof, as such, for any obligation of any
Holder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

[Signature pages follow]

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

Taylor Morrison Home Corporation By:  

/s/ Darrell Sherman

Name:   Darrell Sherman Title:   Vice President, General Counsel and Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TPG TMM HOLDINGS II, L.P. By:   TPG TMM Holdings II GP, ULC,   its general
partner By:  

/s/ Ronald Cami

  Name:   Ronald Cami   Title:   Vice President and Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OCM TMM HOLDINGS II, L.P. By:   OCM TMM Holdings II GP, ULC,   its general
partner By:  

/s/ Derek Smith

  Name:   Derek Smith   Title:   Authorized Signatory By:  

/s/ Kenneth Liang

  Name:   Kenneth Liang   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

JHI HOLDING LIMITED PARTNERSHIP By:  

LOGO [g521281ex101_stamp84.jpg]

 

  Name:   Title:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Kenneth Dar Ahrens

Kenneth Dar Ahrens

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Sally Michelle Bassett

Sally Michelle Bassett

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Philip S. Bodem

Philip S. Bodem

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Calvin R. Boyd

Calvin R. Boyd

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Michelle M Campbell

Michelle M Campbell

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Carl David Cone

Carl David Cone

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Mark A. Delillo

Mark A. Delillo

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Timothy Eller

Timothy Eller

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Charles Enochs

Charles Enochs

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Caroline G. Estrada

Caroline G. Estrada

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Kip Williams Gilleland

Kip Williams Gilleland

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Amy L. Haywood Rino

Amy L. Haywood Rino

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ George T. Hennessy

George T. Hennessy

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Erik M. Heuser

Erik M. Heuser

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ David Hreha

David Hreha

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Douglas P. Holloway

Douglas P. Holloway

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Graham Hughes

Graham Hughes

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ James E. Jimison

James E. Jimison

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Maurice B. Johnson

Maurice B. Johnson

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Tawn Kelley

Tawn Kelley

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ John Kempton

John Kempton

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Laura Kunzweiler

Laura Kunzweiler

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Peter Lane

Peter Lane

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ John H. Lucas

John H. Lucas

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Tommi Lynn Manning

Tommi Lynn Manning

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Todd Merrill

Todd Merrill

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Douglas Miller

Douglas Miller

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Kathleen R. Owen

Kathleen R. Owen

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Sheryl D. Palmer

Sheryl D. Palmer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Joseph B. Poletti

Joseph B. Poletti

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Darrell Sherman

Darrell Sherman

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Louis Steffens

Louis Steffens

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Timothy J. Towell

Timothy J. Towell

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Stephen J. Wether

Stephen J. Wether

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Jonathan C. White

Jonathan C. White

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Erin A. Willis

Erin A. Willis

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Robert W. Witte

Robert W. Witte

 

[Signature Page to Registration Rights Agreement]